WALLACE, Justice.
This is a suit for recovery of monies from the Real Estate Recovery Fund brought by Clem L. Lamb. On April 29, 1981, Lamb recovered a judgment of $12,000 actual damages, trebled to $36,000 under the Deceptive Trade Practices Act, DTPA,1 against a licensed real estate broker based on acts committed by the broker prior to September 1,1979, the date upon which the maximum amount of recovery from the fund was increased from $10,000 to $20,000. The trial court entered an order that Lamb recover $10,000. The court of appeals held that a judgment rendered after September 1, 1979, based on acts committed prior to that date were subject to recovery up to a maximum of $20,000 rather than $10,000. 643 S.W.2d 498. We reverse the judgment of the court of appeals.
This is a companion case to W. Raymond Pace, J. Michael Reed and Bruce Carr, Jr. v. The State of Texas, 650 S.W.2d 64, decided this date by this Court. That opinion applies to the sole issue presented in this cause and is here referred to for all purposes insofar as this cause is concerned. For the reasons set out in Pace, Reed and Carr, supra, the judgment of the court of appeals is reversed and the judgment of the trial court is affirmed.

. Tex.Bus. & Com.Code Ann. § 17.50(c).